Citation Nr: 1640937	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  10-23 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for muscle and joint pain, documented as hip and ankle degenerative joint disease, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for obstructive sleep apnea, to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Colorado Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to July 1981, and from November 1990 to June 1991.

This matter came before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2014, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

In January 2015 the Board denied the enumerated issues and remanded a claim for entitlement to service connection for hypertension to the RO for further development.  The Veteran later withdrew the hypertension claim and this was dismissed by the Board in a December 2015 decision.  Thus this matter is no longer on appeal.  

The Veteran filed an appeal to the Court of Appeals for Veterans Claims (CAVC) contesting the Board's January 2015 decision to the extent that it denied the enumerated claims of service connection for muscle and joint pain, documented as hip and ankle degenerative joint disease; obstructive sleep apnea and headaches, all claimed as due to an undiagnosed illness.  In an April 2016 decision the CAVC issued a memorandum decision which vacated and remanded these issues to the Board.  The Court also took note that the Veteran did not raise any arguments about the Board's denials of service connection for fibromyalgia and chronic fatigue syndrome (CFS) and determined these matters to be abandoned.  Thus the issues vacated and remanded by the Court are limited to the enumerated issues.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its decision to vacate and remand the Board's January 2015 decision, the CAVC decision took note of the Veteran's contentions that the Board erred by failing to (1) address whether the appellant's muscle and joint pain, fatigue, and headaches are manifestations of a medically unexplained chronic multisymptom illness; and (2) provide an adequate statement of reasons or bases for denying entitlement to benefits based on service connection for sleep apnea and headaches on a direct basis, because the credibility of the lay evidence was never assessed.  See CAVC decision at page 73 of CAVC Litigation Materials entered into VBMS on 4/27/16 (citing Appellant's Brief at 8-21.)

In its decision, the CAVC found inadequacies in the Board's adjudication of this matter based on the legal criteria for adjudicating service connected claims on the basis of the Veteran's status as a Persian Gulf Veteran.  His service in the Persian Gulf during Operation Desert Shield/Desert Storm is conceded by VA and is not a matter of dispute.  See 38 U.S.C.A. § 1117 (f); 38 C.F.R. § 3.317 (d).  The question that remains is whether any of his claimed disorders are qualifying chronic disabilities subject to the presumptions afforded Persian Gulf Veterans.  

A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317 (a)(2); see also 75 Fed. Reg. 61995-97 (2010); see also 76 Fed. Reg. 41696-98  (July 15, 2011).

Under 38 U.S.C.A. § 1117 (a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  The period within which such disabilities must become manifest to a compensable degree in order for entitlement to compensation to be established is December 31, 2016.  38 C.F.R. § 3.317 (a)(1)(i).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a), (b).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317 (a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders. See 38 U.S.C.A. § 1117 (g).

The CAVC determined that the Board provided inadequate reasons and bases in its decision addressing the enumerated claims and in its reliance on insufficient VA examination reports to support its denial of the claimed issues.  The deficiencies found in the Board's adjudication were set forth as follows:

Headache Disorder

The Court found that the Board's denial of the headache claim was based on inadequate rationale due to its reliance on the November 2013 and November 2014 VA examinations and opinions to support the denial.  The Board was said to have failed to explain whether the VA examiner's diagnosis of a "tension headache" was a known clinical diagnosis or merely a medical description of the Veteran's symptoms which could potentially be in the purview of "qualifying chronic disability" for the purposes of adjudicating this claim under the criteria afforded Persian Gulf Veterans.  Additionally, the Court noted that the Board failed to explain how a discrepancy concerning the date of onset of a headache condition  at 10 percent disabling affects the inquiry posed by the regulation under 38 C.F.R. § 3.17(a)(1)(i).  Under this regulation a headache disorder manifested at 10 percent disabling prior to December 31, 2016 falls under the presumption if it cannot be attributed to a known clinical diagnosis.  The CAVC also pointed that the Board did not indicate whether there was any evidence that the Veteran's headache disorder did not begin prior to December 31 2016.  The Court also pointed to the Board's failure to explain the significance of the examiner's reference to the Gulf War medical literature which would only rebut entitlement to compensation on specific grounds under 38 C.F.R. § 3.317(a)(7).  The Court indicated that the Board's reliance on these examinations in light of these issues could warrant obtaining clarifying opinions if necessary.  

Accordingly the Board finds it appropriate to obtain a clarifying opinion as to whether the Veteran's headache disability falls within the purview of a qualifying chronic disability, including addressing whether "tension headaches" constitutes a diagnosis versus an undiagnosed disorder.  

Muscle and Joint Pain--Ankles

The CAVC found that the Board's reasons and bases were inadequate in relying upon the November 2013 and November 2014 VA examinations as evidence to support denying service connection based on an ankle disability.  Specifically the Board relied on the November 2013 VA examination's opinion diagnosing bilateral ankle degenerative joint disease with no instability and the examiner's finding that the ankle problems could be entirely attributed to this biomechanical diagnosis which lacked any nexus to Gulf War exposure, and was deemed more likely the product of obesity.  However the Veteran's reported symptoms were "bilateral ankles giving way while ambulating" and a sense of instability in the ankle was noted in the ankles without associated pain or swelling.  It was pointed out that the examiner's diagnosis was characterized by pain, which the Veteran denied and it also contradicted his report of instability, which he described as his primary symptoms.  Thus, it was questioned why this contradictory opinion was relied upon by the Board.  Accordingly, the Board finds that a remand is appropriate for a clarifying opinion that takes into account the Veteran's symptoms of instability without pain in determining whether the ankle disability is attributable to a multi system illness.  

General Signs and Symptoms of Undiagnosed/Unexplained Chronic Illness

Finally, in regard to the matter regarding general signs and symptoms of undiagnosed and/or unexplained illnesses, which encompasses all claimed disorders on appeal, the CAVC again found inadequacies in the opinions in the November 2013 and November 2014 VA examinations.  The Veteran's symptoms were noted to include fatigue, headaches, joint pain and signs or symptoms involving the upper respiratory system and sleep disturbances.  Such symptoms are among the signs and symptoms of the above undiagnosed illnesses/chronic multisystem illness.  See 38 U.S.C.A. § 1117 (g).  The aforementioned VA examinations only addressed whether the Veteran's symptoms could be directly connected to service or were the product of undiagnosed illness.  The examinations did not discuss whether the Veteran's symptoms considered together represent manifestations of a medically unexplained chronic multisystem illness other than fibromyalgia or chronic fatigue syndrome.  Remand is necessary for an addendum opinion to address whether headaches, ankle disability, muscle and joint pain, headaches, sleep apnea and fatigue represent manifestations of a medically unexplained multisystem illness.  

Additional Matters-Due Process Considerations

Finally, there has been additional evidence obtained to include VA records and private medical evidence since these matters were last adjudicated by the RO.  The appellate process set forth in 38 U.S.C.A. § 7104 (a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or in a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence. 38 C.F.R. § 19.31 (b)(1) (2015).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the Veteran as provided in 38 C.F.R. § 19.31 , unless the additional evidence is duplicative or not relevant to an issue on appeal. 38 C.F.R. § 19.37 (a) (2015).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement. (Contrast 38 C.F.R. § 19.37 (a) with 38 C.F.R. § 20.1304 (c) (2015), where legal authority does allow for waiver of initial RO review of pertinent evidence submitted by the claimant after certification of the appeal to the Board. Additionally, it should be noted that provisions of 38 U.S.C.A. § 7105 allowing for an automatic waiver of AOJ review of evidence do not apply to claims in which a substantive appeal was filed before February 2, 2013.)

Here, after the issuance of the most recent adjudications of the appealed issues, additional evidence was obtained.  Of note, the November 2014 SSOC, is the most recent adjudication in which the issues of service connection for the headache and muscle and joint pain were addressed.  The most recent adjudication of the sleep apnea disability was a rating in August 2016 which adjudicated this matter on a new and material basis despite this matter presently being on appeal.  

The additional evidence includes VA records dated in 2016 that include pertinent findings with respect to the issues on appeal and were entered into Virtual VA on August 3, 2016.  This evidence was obtained after the November 2014 SSOC and was not shown to have been considered in the August 2016 rating that adjudicated sleep apnea.  The additional VA records include an August 25, 2015 VA Gulf War Registry examination that mentioned headaches, joint pain/arthralgias and sleep problems including apnea and tiredness but did not actually contain an opinion as to whether any of the findings noted actually warrant service connection as an undiagnosed or unexplained chronic illness.  See 244 page document in Virtual VA on 8/3/16 at pages 97-101. 

Additionally, a March 2016 letter from a private physician, C.C. MD addressed sleep apnea and chronic fatigue in the context of his Gulf War service and stated the fatigue had no specific cause.  This evidence also appears to have not been reviewed by the AOJ as it was not referenced in the August 2016 rating.  In fact, it appears that such evidence was not entered into the record until August 24, 2016.   

The AOJ did not prepare an SSOC considering this newly received VA-generated and private evidence that is pertinent to this pending appeal.  Based on all of the foregoing, a remand is required so that another SSOC may be issued.

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request copies of any relevant and outstanding private and/or VA medical records of treatment or evaluation of the appealed disorders to include any additional records from the VA facility from August 2016.

2.  After undertaking the development listed above return the claims file to the examiner who conducted the November 2013 VA examination and November 2014 addendum.  If this examiner is no longer available, the file should be forwarded to the appropriate medical specialist(s).  After review of the evidence, to include the additional evidence obtained since the last VA examination of November 2014 (including the August 2015 Gulf War Registry Exam and the March 2016 letter from Dr. C.C), please address the following.

(a)  Please clarify whether the Veteran has a headache disorder that is attributable to a known diagnosis, to include clarifying whether the "tension headaches" noted on prior examinations is a formal diagnosis versus a description of headache symptoms not meeting a known diagnosis.  If the headache disorder is not shown to be attributable to a known diagnosis please clarify whether the headache disorder has been manifested to a compensable degree at any time prior to December 31, 2016.  

(b)  Please clarify whether the Veteran has any ankle disability separate from the diagnosed DJD that includes symptoms of instability without pain and, ,if so, determine whether such disability is attributable to a known diagnosis.  If the ankle disorder (separate from DJD) is not shown to be attributable to a known diagnosis please clarify whether the ankle disorder has been manifested to a compensable degree at any time prior to December 31, 2016.  

(c)  After completion of (a) and (b) please clarify whether any or all of the following symptoms reported by the Veteran which include fatigue, headaches, muscle and joint pain (including that affecting the hips and/or ankles) and signs or symptoms involving the upper respiratory system and sleep disturbances (to include sleep apnea) alone or in combination are symptoms or manifestations of a medically unexplained chronic multisymptom illness. 

A medically unexplained chronic multisymptom illness for the purposes of this question is manifested by symptoms and signs such as fatigue, pain, disability out of proportion to physical findings and inconsistent demonstration of laboratory abnormalities. 38 C.F.R. § 3.317 (a)(2)(ii).

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it. 

3.  Following any additional indicated development, the agency of original jurisdiction should review the claims file and readjudicate the Veteran's claims.  If a benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




